Opinion by
Keefe, J.
The importer, a Japanese firm whose assets were taken over by the Alien Property Custodian, had been importing canned tuna fish over a period of years. An investigation was instituted when a question arose between the importer and the New York appraiser concerning the proper value. A customhouse broker for the importer testified that he had made all entries of such merchandise imported at the ports of New York, Albany, and Bridgeport. A test case was tried in Reap. Doc. 5002 and f he court held that export value was the value of the merchandise rather than the United States value, as claimed by the importer, but modified the appraiser’s finding of value by an allowance of a 3 percent additional discount. Another investigation was instituted by the appraiser in New York, but when the entries in question were filed no information had been obtained. After the investigation was completed, the witness was permitted to amend all of the New York entries. The entries in question were not amended because the importer had become an enemy alien when the proper prices at which to enter were obtained. After a few months a liquidator was appointed to sign the amended entries and-same were filed and accepted by the appraiser. In the meantime, however, the witness lost sight of the Bridgeport entries and they were advanced in value without an attempt being made to amend. From a careful consideration of the evidence it was held that there was no attempt made to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value. The petitions were therefore granted.